DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings received on 06/23/2020 are acceptable.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syvaranta et al. (U.S. PG. Pub. No. 2015/0371765 A1).
With respect to claim 1, Syvaranta et al., hereinafter referred to as “Syvaranta,” teaches a welding transformer (Figs. 1a-1d) comprising: 
a core 133; and 
a primary winding 101 and or 102 and a secondary winding 103 and or 104 wound alternately around the core, 
the primary winding including a first band-shaped conductor (foil conductor) whose width direction extends in parallel to a direction (z direction) of a magnetic flux passing through the core, 
the secondary winding including a second band-shaped conductor (foil conductor) whose width direction extends in parallel to the direction of the magnetic flux passing through the core, and 
the first band-shaped conductor and the second band-shaped conductor being laminated alternately in a direction (x direction) orthogonal to the direction of the magnetic flux (paras. [0024]-[0025], and [0028]).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it’s not clear what’s intended by “a plus electrode connected via a first rectifying element (rectifier 123 of Onoue, FIG. 1) to the positive electrode side secondary winding and connected via a second rectifying element to the negative electrode side secondary winding” as recited in lines 11-13. For examination purpose, the claim in question is interpreted as a first rectifier 26a is connected to upper end of the positive electrode side secondary winding 20p, and a second rectifier 26b is connected to a lower end of the negative electrode side secondary winding 20n, as shown in FIG. 2 of the present invention.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Syvaranta, as applied to claim 1 above, in view of Onoue (U.S. Patent No. 4,204,263).
With respect to claim 2, Syvaranta teaches the welding transformer according to claim 1, wherein 
the secondary winding includes a positive electrode side secondary winding 103 or 104 and a negative electrode side secondary winding  (the other of winding 103 or 104) (para. [0025]). Syvaranta does not expressly teach 
the primary winding, the positive electrode side secondary winding, and the negative electrode side secondary winding are wound around the core in this order, or the primary winding, the negative electrode side secondary winding, and the positive electrode side secondary winding are wound around the core in this order.
Onoue teaches a welding transformer 10 (FIGs. 1-5), wherein
the primary winding 26, the positive electrode side secondary winding 50, and the negative electrode side secondary winding 52 are wound around the core in this order, or the primary winding, the negative electrode side secondary winding, and the positive electrode side secondary winding are wound around the core in this order (col. 3, lines 14-19). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the primary and secondary windings order as taught by Onoue to the welding transformer of Syvaranta to provide the required magnetic coupling.

12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Syvaranta, in view of Onoue, as applied to claim 2 above, and further in view of Ji et al. (U.S. PG. Pub. No. 2018/0342953 A1).
With respect to claim 3, best understood in view of 35 USC 112(b) rejection, Syvaranta in view of Onoue teaches the welding transformer according to claim 2, comprising: 
the core 14 and 16 (Onoue) having an annular shape (col. 2, lines 53-55); 
a wound section wound around the core and including the primary winding connected between one input terminal (not expressly shown) and another input terminal (not expressly shown), the positive electrode side secondary winding, and the negative electrode side secondary winding; 
a minus electrode 107a and or 107b connected to a connecting point (end point) of the positive electrode side secondary winding and the negative electrode side secondary winding (Syvaranta, para. [0026]); 
a plus electrode connected via a first rectifying element (rectifier 124 of Onoue, FIG. 1) to the positive electrode side secondary winding 123 (col. 2, lines 42-45). Syvaranta in view of Onoue does not expressly teach 
a plus electrode connected via a first rectifying element to the positive electrode side secondary winding and connected via a second rectifying element to the negative electrode side secondary winding.
Best understood in view of 35 USC 112(b) rejection, Ji et al., hereinafter referred to as “Ji,” teaches a welding transformer (FIG. 3), comprising:
a minus electrode (center-tap connection) connected to a connecting point (end point) of the positive electrode side secondary winding (upper Ns) and the negative electrode side secondary winding (lower Ns); and
a plus electrode connected (connection point between Do1 and upper Ns) via a first rectifying element Do1 to the positive electrode side secondary winding Ns and connected (connection point between Do2 and lower Ns) via a second rectifying element to the negative electrode side secondary winding (paras. [0040], [0061], and [0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the rectifying elements as taught by Ji to the welding transformer of Syvaranta in view of Onoue to provide the required current flow direction.
With respect to claim 4, Syvaranta in view of Onoue and Ji teaches the welding transformer according to claim 3, wherein 
the primary winding includes a plurality of the first band-shaped conductors (e.g. foil conductors of windings 101 and 102) covering a part of the core, 
the positive electrode side secondary winding (e.g. winding 103 in Syvaranta) includes a plurality of the second band-shaped conductors (foil conductors) respectively disposed between the first band-shaped conductors, 
the negative electrode side secondary winding includes a plurality of third band-shaped conductors (foil conductors of Syvaranta) respectively disposed between the first band-shaped conductors and the second band-shaped conductors (the combination of Syvaranta and Onoue would result in the claimed limitation),
the second band-shaped conductors each have one end section to which a positive electrode (one end connection point) is connected, and are each wound around with at least one turn, 
the third band-shaped conductors each have one end section to which a negative electrode (one end connection point) is connected, and are each wound around with at least one turn, and 
the minus electrode electrically connecting another end section of the second band-shaped conductor and another end section of the third band-shaped conductor is disposed between each of the positive electrodes and each of the negative electrodes (Ji, paras. [0040], [0061], and [0066]). The combination of the three references would result in the claimed limitation.

Allowable Subject Matter
13.	Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites, inter alia, the primary winding includes a plurality of first coupling conductors configured to respectively electrically connect between the first band-shaped conductors, the positive electrode side secondary winding includes a plurality of second coupling conductors configured to respectively electrically connect between the positive electrodes, the negative electrode side secondary winding includes a plurality of third coupling conductors configured to respectively electrically connect between the negative electrodes, and the positive electrode side secondary winding and the negative electrode side secondary winding include a plurality of fourth coupling conductors configured to respectively electrically connect between the minus electrodes.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837